Citation Nr: 1743875	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-30 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating of residuals of prostate cancer in excess of 20 percent.

2.  Entitlement to an initial compensable rating erectile dysfunction, as associated with residuals of prostate cancer.


REPRESENTATION

The Veteran  represented by:  John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1961 to March 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  The Philadelphia, Pennsylvania RO otherwise has jurisdiction of this appeal.  

The Board remanded this appeal in May 2016 for further development.  It is once again before the Board.  A total rating based on individual unemployability has been assigned, and as such, is not otherwise at issue herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's prostate cancer residuals were manifested by symptoms such as daytime voiding every two or three hours, awakening to void twice nightly and the inability to achieve a sufficiently functional erection with or without medication.  Wearing of absorbent material has not been indicated.

2.  The Veteran's erectile dysfunction, as associated with residuals of prostate cancer, was manifested by the inability to achieve a sufficiently functional erection with or without medication, but without penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent from residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  The criteria for a compensable initial rating for erectile dysfunction, as associated with residuals of prostate cancer, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of the Board's previous remand.

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran, in various statements in the record dated between November 2010 and March 2012, gives details of the history of his prostate cancer and its treatment.  An August 2011 rating decision noted the Veteran's assertion that his prostate cancer is due to his exposure to a herbicide agent while serving in there Republic of Vietnam.  The Veteran further contends that he is now impotent due to prostate cancer treatment, specifically radiation and hormone therapies.  Service connection has been granted in recognition of Vietnam service and herbicide exposure.

Prostate Residuals and Erectile Dysfunction 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction, in turn, is evaluated under the rating criteria for urinary frequency, urine leakage or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a.

The rating criteria for urinary frequency include daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating; daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Rating with reference to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requires the wearing of absorbent materials which must be changed less than two times per day, for which a 20 percent rating would be assigned.  The wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  Id.  

Obstructed voiding with: obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable rating; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1.  Post void residuals greater than 150 cc.  2.  Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).  3.  Recurrent urinary tract infections secondary to obstruction.  4.  Stricture disease requiring periodic dilatation every two to three months warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

An August 2011 rating decision noted that the Veteran's in-country service in the Republic of Vietnam had been verified and, although not shown during the Veteran's service, service connection for residuals of prostate cancer was granted on the basis of the presumption of herbicide agent exposure, due to this in-country service.

As the Veteran's prostate cancer is in remission, the decision rated its residuals with a 20 percent evaluation effective November 18 2010.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The decision found that urinary frequency and erectile dysfunction were the sole residuals which are associated with the Veteran's history of prostate cancer and rated accordingly on these residuals.   38 C.F.R. § 4.14.

In April 2017, the Veteran underwent a VA examination for his prostate cancer, in which he was diagnosed with adenocarcinoma of the prostate, referring back to the Veteran's 1999 diagnosis.   The April 2017 VA examiner also indicated that it was in remission and the Veteran had completed radiation therapy in 1999 and hormonal therapy in 2000.   However, her findings included the Veteran experiencing voiding dysfunction, due to a combination of his enlarged prostate, diuretic drugs causing increased passing of urine and radiotherapy for treating prostate cancer.

The April 2017 VA examiner further found that the Veteran's voiding dysfunction causes increased urinary frequency of a daytime voiding interval between two and three hours and awakening twice nightly to void urine.  

As stated above, the August 2011 rating decision evaluated only urinary frequency as one of the two residuals of the Veteran prostate cancer.  However, the April VA examiner made the following additional findings pertaining to urine leakage and obstructed voiding:  The Veteran's voiding dysfunction causes signs or symptoms of obstructed voiding, consisting of hesitancy, slow stream, weak stream, and decreased force of stream; however, although causing some urine leakage, the severity of the Veteran's overall voiding dysfunction did not require the Veteran to wear absorbent material or to use an appliance.  

At this point the Board notes that the April 2017 Supplemental Statement of the Case (SSOC) noted that the results of this examination in fact do not support the criteria for a 20 percent evaluation under the appropriate Diagnostic Code and that findings show that the Veteran only meets a 10 percent evaluation based on the reported symptoms of awakening to void two times per night and daytime voiding interval between two and three hours, to include symptoms of decreased force of stream; hesitancy; slow stream; and weak stream; and there lack of need of absorbent materials. The SSOC added that the 20 percent evaluation had been based on findings in a March 2011 VA examination.  The question to the Board is whether there is any basis for a further increase.  For the stated reasons, there is no basis for an increased rating at this time.

Erectile dysfunction is rated under Diagnostic Code 7522 by analogy, to "penis, deformity, with loss of erectile power," warranting a 20 percent rating.  38   C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  This is a conjunctive set of criteria, which is to say both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision indicates all conditions listed must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

The August 2011 rating decision also noted that the Veteran's erectile dysfunction had been found by a VA examiner to be secondary to the Veteran's prostate cancer treatment and it assigned a noncompensable evaluation, also effective November 18, 2010.  Furthermore, as an additional level of compensation, the rating decision assigned special monthly compensation granted for the loss of the use of a creative organ, as the evidence had shown that the loss of use is due to a service-connected disability.

The April 2017 VA examiner's findings included that the Veteran has erectile dysfunction and that its etiology is found in earlier Lupron treatment and radiation treatment pertaining to the Veteran's prostate cancer.  She added that the Veteran cannot achieve an erection sufficient for penetration and ejaculation with or without medication.  The April 2017 VA examiner opined that the Veteran's erectile dysfunction is as likely as not (at least a 50 percent probability) attributable to the Veteran's prostate cancer, including residuals of its treatment.

However, the April 2017 VA examiner made no findings as to the appearance of the Veteran's penis upon physical examination, deformed or otherwise.  Nonetheless, the Board is satisfied that this, in effect, strongly suggests no deformity and also notes that in the Veteran's September 2014 VA examination, physical examination of the Veteran produced the finding that his penis was "normal."  Once again, this indicates no deformity.  

Moreover, the record as a whole further indicates that the Veteran has not contended and no evidence supports that the Veteran has any deformity of the penis as part of his erectile dysfunction.  The Board further notes that, as stated above, the Veteran is receiving special monthly compensation under 38 C.F.R. § 3.350 (a), pursuant to 38 U.S.C.A. § 1114(k), for the loss of use of a creative organ.  There is no evidence of penile deformity in the evidence of record.

The April 2017 VA examiner's further findings included there were no other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer; no renal dysfunction due to it; and the Veteran's prostate cancer did not impact his ability to work.


Conclusion

The Board has carefully reviewed and considered the Veteran's lay statements as they appear in the record between November 2010 and April 2014, as well as his reports during examinations, as they appear throughout the record, all of which have assisted the Board in better understanding the nature and development of the Veteran's disabilities.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that Veteran's is not competent to diagnose or interpret accurately clinical findings as to the severity of the Veteran's disabilities, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no findings and opinions in the record contrary to the findings and conclusions of the April 2017 VA examiner, discussed at length above.  She explained the reasons for her conclusions, based on accurate characterizations of the evidence of record, an in-person examination of the Veteran and detailed clinical findings.  From this, the April 2017 VA examiner was unable to make findings which would be required for the Veteran to attain higher disability ratings and her overall findings upon examination are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for a disability ratings for the Veteran's residuals of prostate cancer in excess of  20 percent and erectile dysfunction, as associated with residuals of prostate cancer, in excess of 0 percent.  Nor is there evidence indicating that the ratings under Diagnostic Codes 7528 and 7522 are inadequate and do not reasonably contemplate the level of severity and symptomatology of the Veteran's service-connected disabilities.   

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of residuals of prostate cancer in excess of 20 percent is denied.

Entitlement to an initial compensable rating erectile dysfunction, as associated with residuals of prostate cancer is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


